Case: 09-40978 Document: 00511385335 Page: 1 Date Filed: 02/17/2011




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                    Fifth Circuit

                                                 FILED
                                                                          February 17, 2011

                                       No. 09-40978                         Lyle W. Cayce
                                                                                 Clerk

UNITED STATES OF AMERICA

                                                   Plaintiff-Appellee
v.

RAUL SANCHEZ-MORALES

                                                   Defendant-Appellant




                   Appeal from the United States District Court
                        for the Southern District of Texas
                             USDC No. 2:09-CR-404-1


Before JONES, Chief Judge, JOLLY, and GARZA, Circuit Judges.
PER CURIAM:*
       Raul Sanchez-Morales was charged with two counts of transporting illegal
aliens within the United States by means of a motor vehicle, in violation of
8 U.S.C. § 1324(a)(1)(A)(ii) and § 1324(a)(1)(B)(ii).                At the close of the
Government’s case, Sanchez-Morales unsuccessfully sought a judgment of
acquittal. He did not put on a case in his defense, choosing instead to rely on the
argument that the Government failed to carry its burden of proof.                   The jury
convicted Sanchez-Morales on both counts. He raises only one issue on appeal:

       *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
    Case: 09-40978 Document: 00511385335 Page: 2 Date Filed: 02/17/2011



                                   No. 09-40978

whether the evidence was sufficient to support his conviction. For the reasons
stated herein, we affirm.
        On the afternoon of the events in question in this case, Three Rivers Police
Department Officer Jesus Rodriguez stopped a car heading northbound on
Highway 281 for carrying an expired inspection sticker. Sanchez-Morales was
driving; a woman—now identified as Raquel Abigail Mendieta-Gonzalez—was
seated in the front passenger seat; and three men were in the back seat. One of
the male passengers was sitting on the floorboards. Officer Rodriguez testified
that the passengers’ clothing was “filthy” and that the passengers “looked just
hot and sweaty” and “like they hadn’t bathed in days.” Officer Rodriguez also
noted some half-full water bottles in the car. Officer Rodriguez testified at trial
that Sanchez-Morales told him that he and the passengers were from Mexico.
Although Sanchez-Morales was able to produce proof of insurance, his only form
of identification was a Mexican identification card. Officer Rodriguez spoke to
the passengers and confirmed that they were from Mexico. He called United
States Customs and Border Patrol (“CBP”).
        CBP Agent Roman Salinas received the call and came to the scene. When
he arrived, he found Sanchez-Morales and his passengers handcuffed and sitting
down.     Agent Salinas testified that four of the five handcuffed individuals
appeared dirty, while one appeared clean. He testified that Mendieta-Gonzalez
was “limping pretty bad” and told him that she had sprained her ankle and had
a blister on her foot. Agent Salinas spoke with the handcuffed individuals to
confirm their citizenship and nationality, after which he advised them of their
rights and transported them to a CBP station. Agent Salinas testified that some
of the individuals had scratches and some asked him for water. He said they
had no luggage and smelled of sweat and brush, “like they’d been out in the
woods a couple days.” He ran background checks and confirmed the passengers’
immigration status.

                                          2
    Case: 09-40978 Document: 00511385335 Page: 3 Date Filed: 02/17/2011



                                 No. 09-40978

      Border Patrol Agent Luis Solis testified that, at the time, he was a
prosecutions officer at the CBP station. The morning after Sanchez-Morales was
originally detained, Agent Solis gave Sanchez-Morales a copy of the complaint
against him, advised him of his rights, and explained how the criminal process
would ensue. Sanchez-Morales stated that he had lied to the officials earlier and
that the reason he had lied was that he feared retaliation if he were to tell the
truth. We do not know, from the record, what earlier statement was supposedly
a lie. Agent Solis, who interacted with Mendieta-Gonzalez as well as Sanchez-
Morales, testified that Mendieta-Gonzalez was “very sore” and “could hardly
walk.” He testified that, when it came time to transport her, she needed help
getting into a van.
      Two of the passengers were held as material witnesses: Mendieta-
Gonzalez and her husband, Miguel Guerrero-Villarreal.         They gave sworn
statements to CBP agents. The parties filed a stipulation in the district court
that, if Mendieta-Gonzales and Guerrero-Villarreal were present in court and
under oath, they would have testified in accordance with their statements.
Mendieta-Gonzalez and Guerrero-Villarreal’s statements were admitted into
evidence, and Mendieta-Gonzalez and Guerrero-Villarreal did not testify at trial.
Guerrero-Villarreal stated that he was a citizen of Mexico with no
documentation authorizing his presence in the United States. According to
Guerrero-Villarreal, he met a young man in Matamoros, Tamaulipas, Mexico,
who agreed to help him cross into the United States in exchange for $600. After
crossing the river, Guerrero-Villarreal and others walked to a nearby area in the
brush where they were picked up by a man in a pick-up truck. The man drove
them to a brick house in Brownsville, where they made arrangements with the
homeowner to be smuggled to Houston, Texas, in exchange for $1,800. One day
later, a man in a different pick-up truck drove them for “about one and a half to
two hours” to an unknown location near the brush.            Guerrero-Villarreal

                                        3
    Case: 09-40978 Document: 00511385335 Page: 4 Date Filed: 02/17/2011



                                      No. 09-40978

continued that he and seven others, including a guide, were dropped off near the
brush. The party walked in the brush for two days and three nights, resting
occasionally. The guide finally brought them to a house near the side of the
road. Approximately five hours later, a man in a green vehicle, later identified
as Sanchez-Morales, arrived.          Guerrero-Villarreal stated that it was his
understanding that Sanchez-Morales was there to take them to Houston, and
that Guerrero-Villarreal was to pay another party $1,800 in Houston. The guide
told Guerrero-Villarreal, Mendieta-Gonzalez, and two others to get in
Sanchez-Morales’s vehicle. After driving for an hour, the car was stopped by
police. Guerrero-Villarreal confirmed that Mendieta-Gonzalez traveled with him
the entire way. Mendieta-Gonzalez told a similar story, adding that she injured
her ankle and developed a large blister while walking through the brush. She
stated that Sanchez-Morales did not speak to her while he was driving, but that
she believed Sanchez-Morales knew she was in the country illegally because it
was “obvious.”     Guerrero-Villarreal similarly stated that he believed that
Sanchez-Morales knew of his immigration status. As Sanchez-Morales correctly
points out, however, neither witness revealed direct knowledge of Sanchez-
Morales’s state of mind.
      “We review a claim of insufficiency of the evidence narrowly and affirm if
a rational trier of fact could have found the evidence established the essential
elements   of    guilt   beyond   a    reasonable    doubt.”   United   States   v.
Villegas-Rodriguez, 171 F.3d 224, 227-28 (5th Cir. 1999) (citations omitted).
“Our role does not extend to weighing the evidence or assessing the credibility
of witnesses.” United States v. Lopez, 74 F.3d 575, 577 (5th Cir. 1996). “[A]ll
reasonable inferences from the evidence must be construed in favor of the jury
verdict.” United States v. Thomas, 627 F.3d 146, 154 (5th Cir. 2010) (citations
and quotation marks omitted). “‘Direct and circumstantial evidence are given
equal weight, and the evidence need not exclude every reasonable hypothesis of

                                           4
    Case: 09-40978 Document: 00511385335 Page: 5 Date Filed: 02/17/2011



                                  No. 09-40978

innocence.’” United States v. Dien Duc Huynh, 246 F.3d 734, 742 (5th Cir. 2001)
(quoting United States v. Mendoza, 226 F.3d 340, 343 (5th Cir. 2000)).
“Circumstances altogether inconclusive, if separately considered, may, by their
number and joint operation, . . . be sufficient to constitute conclusive proof.”
Thomas, 627 F.3d at 154 (citations and quotation marks omitted). “[T]he jury
is free to choose among reasonable constructions of the evidence.” Lopez, 74 F.3d
at 577 (citing United States v. Salazar, 66 F.3d 723, 728 (5th Cir. 1995)).
      A conviction for transportation of illegal aliens in violation of
§§ 1324(a)(1)(A)(ii) and (B)(ii) requires that the Government show beyond a
reasonable doubt that “(1) an alien entered or remained in the United States in
violation of the law, (2) [the defendant] transported the alien within the United
States with intent to further the alien’s unlawful presence, and (3) [the
defendant] knew or recklessly disregarded the fact that the alien was in the
country in violation of the law.” United States v. Nolasco-Rosas, 286 F.3d 762,
765 (5th Cir. 2002) (citations omitted). Sanchez-Morales does not dispute that
the Government established the first of these elements; rather, he argues that
the evidence is insufficient to support his conviction in two regards: first, the
evidence is insufficient to show that Sanchez-Morales transported Guerrero-
Villarreal and Mendieta-Gonzalez with the intent to further their unlawful
presence; and second, the evidence is insufficient to show that he knew, or
recklessly disregarded, the fact that Guerrero-Villarreal and Mendieta-Gonzalez
were in the country in violation of the law. The Government counters that the
jury permissibly gleaned Sanchez-Morales’s knowledge and intent to further
from the evidence in the record regarding his activities and behavior on the day
of the arrest, the physical appearance and condition of his passengers, and his
later admission that he lied to police.
      Upon review of the record, we agree with the Government. Mendieta-
Gonzalez and Guerrero-Villarreal paid third parties to smuggle them into the

                                          5
    Case: 09-40978 Document: 00511385335 Page: 6 Date Filed: 02/17/2011



                                       No. 09-40978

United States, and it was through the actions of those third parties that they
eventually came into contact with Sanchez-Morales. Sanchez-Morales picked up
his passengers and drove them, largely without speaking, north toward their
destination. Testimony showed that those passengers were not merely dirty, but
were dressed in filthy clothing and smelled strongly of body odor and brush.
Mendieta-Gonzalez was, despite her young age,1 in readily observable poor
physical condition. All of these facts are consistent with the inferences that
Sanchez-Morales must have known that his passengers were in the process of
completing a physically taxing illegal migration, and that, by driving them, he
intended to act in furtherance thereof.           After he was detained, moreover,
Sanchez-Morales stated that he had lied to officials out of fear of retaliation,
strongly corroborating the inference that he knew he was acting in furtherance
of illegal activity. Construing the evidence in the light most favorable to the
verdict, and permitting the jury all reasonable inferences, we find the foregoing
facts sufficient to support conviction.
      For the reasons above, the judgment of the district court is AFFIRMED.




      1
          She stated that she was born in 1985.

                                              6